Citation Nr: 1002528	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-10 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), prior to February 27, 2007, and to a rating 
in excess of 70 percent thereafter.

2.  Entitlement to a rating higher than 20 percent for a 
shell fragment wound of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied disability ratings in 
excess of 50 percent for PTSD and in excess of 20 percent for 
a right knee disability.  In an April 2009 rating decision, 
the RO increased the rating for the Veteran's PTSD to 70 
percent. 

Additional evidence was received after the issuance of the 
supplemental statement of the case in April 2009, without a 
waiver of the right to have the additional evidence reviewed 
by the RO.  As the additional evidence is duplicative of 
evidence already of record and it does not have a bearing on 
the appellate issues, a referral of the additional evidence 
to the RO for initial consideration is not warranted.  38 
C.F.R. § 20.1304(c).

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the 
Board has restated the issue on appeal as entitlement to a 
rating higher than 50 percent for a psychiatric disorder, to 
include PTSD, prior to February 27, 2007, and to a rating in 
excess of 70 percent thereafter.

During the pendency of the appeal, an April 2009 rating 
decision granted the Veteran's claim of entitlement to a 
total disability rating for compensation based on individual 
unemployability due to service-connected disability (TDIU), 
effective February 27, 2007.  Since the Veteran has not 
disagreed with the effective date assigned for TDIU, the 
issue pertaining TDIU is no longer in appellate status.  
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).





FINDINGS OF FACT

1.  As of May 28, 2003, the Veteran's psychiatric disability, 
to include PTSD, is productive of occupational and social 
impairment with deficiencies in most areas. 

2.  During the rating period under consideration, the 
Veteran's psychiatric disability, to include PTSD, is not 
shown to be productive of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of closest relatives, own 
occupation, or own name. 

3.  The Veteran's right knee disability is manifested by 
flexion to 120 degrees and normal extension; there is no 
evidence of severe recurrent subluxation or lateral 
instability, and X-rays do not show degenerative changes.  


CONCLUSIONS OF LAW

1.  Effective May 28, 2003, the criteria for a rating of 70 
percent for a psychiatric disorder, to include PTSD, have 
been met.  38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).

2.  During the rating period under consideration, the 
criteria for a rating higher than 70 percent for a 
psychiatric disorder, to include PTSD, have not been met.  
38 U.S.C.A. § 1155 (West 2009); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

3.  The criteria for a rating higher than 20 percent for a 
shell fragment wound of the right knee have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in June and July 2003, October 
2004, and March 2006; rating decisions in September 2003 and 
April 2009; and a statement of the case in February 2005.  
Those documents discussed specific evidence, particular legal 
requirements applicable to the claims, evidence considered, 
pertinent laws and regulations, and reasons for the decision.  
VA made all efforts to notify and to assist the appellant 
with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough 
and informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to the 
claimant's receipt of compliant notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim, and 
therefore the error was harmless).  

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.    

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).

Rating the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  However, the regulations do not 
preclude the assignment of separate rating for separate and 
distinct symptomatology where none of the symptomatology 
justifying a rating under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying a rating 
under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Psychiatric Disability, to Include PTSD

The Veteran's psychiatric disorder, to include PTSD, is rated 
under Diagnostic Code 9411 under the General Rating Formula 
for Mental Disorders.

Under the General Rating Formula for Mental Disorders, the 
criteria for a 70 percent disability rating, are occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  The criteria for a 100 percent 
rating are total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closest relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  GAF 
scores ranging between 81 and 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A GAF score in the range of 41 to 50 
represents serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  A GAF from 31 to 40 indicates some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family and was unable to work).  See 
Cathell v. Brown, 5 Vet. App. 539 (1996).  



Background

The Veteran's claim for an increased rating was received May 
30, 2003.  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2009).  It should also be noted that VA clinical records can 
be accepted as an informal claim, if a claim specifying the 
benefit sought is received within one year.  38 C.F.R. 
§ 3.157 (2009).  With these provisions in mind, the Board has 
reviewed the Veteran's records for the year before May 2003.  

VA records for September 2002, October 2002, November 2002, 
January 2003 only address physical problems.  A February 2003 
clinical note focuses on physical problems.  It did report 
that the Veteran was not suicidal or homicidal by history, 
but did not report any current psychiatric symptomatology.  
The clinical notes of April 2003, May 3, 2003, and May 19, 
2003 were limited to physical complaints and findings.  When 
seen on May 28, 2003, the Veteran complained that he was 
still having problems with anxiety.  He felt "snappy" 
because he hurt all the time.  He still had nightmares and 
depression.  Medication made him feel like a zombie and he 
would like to change it.  He also reported problems with 
anger, irritability, and mood swings.  The Veteran was 
scheduled for a follow-up with a doctor.  There was no 
assessment as to the severity of the disability at that time.  

In July 2003, the Veteran reported he had not worked full 
time since an industrial injury in 1989.  He also complained 
of inability to secure and maintain gainful employment due in 
part to PTSD, as well as physical disabilities.  The Veteran 
complained of nightmares, flashbacks, depressed mood, panic 
attacks when in crowds, social isolation, nervousness, 
anxiety and anger.  He indicated that while he kept a 
relationship with his sister, he did not relate to other 
family members.  He reported suicidal ideation along with a 
history of numerous past suicide attempts, starting in 1971.  
He complained that his memory was not good and he felt 
overmedicated.  He stated that he was married twice, the 
first time for 5 years and the second marriage lasted 17.  
The Veteran related possible violence during his most recent 
marriage.  The Veteran was neatly groomed and he had good eye 
contact.  His speech was slurred and he appeared 
overmedicated.  Memory was patchy.  Judgment and insight were 
extremely poor.  He was at moderate risk of suicide.  The 
clinician assigned a GAF score of 40.  

On VA examination in August 2003, the Veteran complained of 
depression, obsessive compulsive difficulties, anxiety, 
irritability, panic attacks, insomnia, fatigue, self-
isolation, decreased interest, past suicidal ideation, 
decreased energy, guilt, excessive worry, nightmares, 
flashbacks, difficulty concentrating, and memory problems.  
He provided a history of substance abuse and psychiatric 
treatment, to include hospitalization due to past suicide 
attempts.  The Veteran reported being married and divorced 
twice.  He lived alone.  The Veteran denied auditory or 
visual hallucinations, homicidal ideation, or mania.  On 
examination, the Veteran was alert and oriented.  He was 
engagble and polite.  His speech was low in tone.  The 
Veteran's affect was slightly dysthymic.  There was limited 
eye contact.  Thought process was negative for looseness of 
association or flight of ideas.  The Veteran appeared logical 
and goal directed with fair insight and judgment.  He was 
diagnosed with chronic PTSD, anxiety disorder, major 
depressive disorder and a history of substance abuse.  The 
assigned GAF score was between 50 and 55.  

In September and December 2003, the Veteran's GAF score was 
45.  The clinicians noted problems with medication, to 
include possible seizures.  His medications were adjusted.  

In April 2004, the clinician noted that the Veteran's 
medication was adjusted.  The Veteran reported that his mood 
had been good and he was sleeping well.  He denied seizures, 
alcohol use, or difficulty concentrating.  He was alert, 
casually groomed, friendly and cooperative the Veteran denied 
concentration difficulties.  Eye contact was good and his 
mood was not depressed.  His affect was somewhat blunted.  
GAF score of 45.  

VA records in August 2004, reflect that the Veteran was 
psychiatrically hospitalized after his sister feared he might 
harm himself.  He reported feeling like he had no reason to 
live.  The Veteran had difficulty sleeping.  He reported 
nightmares and hearing voices.  The clinician noted cocaine 
use with weight loss of 30 to 40 pounds.  The diagnoses were 
major depressive disorder, severe with psychotic features, 
exacerbation of PTSD, and rule out substance induced mood 
disorder.  The Veteran was cooperative, with good eye 
contact.  He was alert and oriented to time place and person.  
Memory was intact, concentration and attention were fair, and 
insight and judgment were poor.  The Veteran denied anxiety 
symptoms, compulsion or obsessions.  His GAF score was 11 to 
20.  On hospital discharge his GAF was 55 to 60.  

In a statement in January 2005, the Veteran's sister reported 
that a few days prior the Veteran had overdosed on medication 
in a suicide attempt, and remained under psychiatric care.  
Private treatment records in January 2005, show that the 
Veteran was admitted for a drug overdose in a suicide 
attempt.  He was slow to respond to commands.  He was 
stabilized and thereafter transferred to a VA hospital for 
psychiatric treatment, where he remained hospitalized for a 
few days.  

In February 2005, a VA clinician noted that the Veteran was 
referred for drug and alcohol treatment.  The Veteran's 
speech was coherent but tangential and he frequently 
contradicted himself.  Mood was depressed and affect was 
blunted.  He denied delusions or risk of suicide.  His GAF 
was 45.  In April 2005, the Veteran reported abstinence from 
alcohol, cocaine or other illicit substances.  His mood was 
described as good.  He reported increased contact with 
family.  He denied suicidal ideation.  His speech was clear, 
relevant, spontaneous and coherent.  Affect was appropriate 
and mood was good.  The clinician diagnosed PTSD, 
polysubstance abuse in remission, depressive disorder.  
Subsequent VA treatment records reflect GAF scores of 50.  

In May 2005, the Veteran complained that he was having 
problems with his medication.  He also related that his 
stepson would be visiting with him the following month.  He 
was described as casually groomed and cooperative.  His eye 
contact was good, speech was clear and coherent, and he 
denied hallucinations or suicidal thoughts.  His mood was 
depressed and affect was slightly irritable.  The GAF was 50.  

On VA examination in February 2009, the Veteran presented 
accompanied by his sister.  The Veteran complained of 
impaired sleep, self isolation, irritability, intrusive 
thoughts, feeling detached, restricted affect, panic attacks, 
avoidance of stimuli, difficulty concentrating, anxiety, 
anger, attention and memory problems.  He indicated that he 
had a stepson who was close to him and visited him monthly.  
The Veteran also related having a lady friend who lived 
nearby and with whom he occasionally communicated.  The 
examiner noted that the Veteran was severely impaired in his 
psychological functioning.  He was well-groomed.  His affect 
was blunted.  He exhibited attention disturbances and some 
paranoid distrusts.  The Veteran was oriented as to time, 
place and person.  Thought process was circumstantial.  He 
was unable to abstract or generalize.  There was no 
inappropriate, obsessive or ritualistic behavior.  Impulse 
control was good.  Remote memory was mildly impaired and 
recent memory was moderately impaired.  The diagnoses were 
chronic PTSD and depression.  His GAF score was 45.  The 
Veteran's prognosis was poor.  The examiner opined that while 
the Veteran's psychiatric symptoms interfered with his 
ability to work; these did not render the Veteran 
unemployable.  

Conclusion

The medical evidence prior to February 27, 2007, documented 
symptoms of depression, obsessive compulsive difficulties, 
anxiety, irritability, insomnia, fatigue, self-isolation, 
decreased interest, decreased energy, guilt, excessive worry, 
nightmares, flashbacks, difficulty concentrating, memory 
problems, panic attacks, anger, and suicidal ideation along 
with a history of numerous past suicide attempts.  Treatment 
records show that the Veteran was psychiatrically 
hospitalized for attempted suicide from August to September 
2004, and January 2005.  The records show polysubstance abuse 
and a referral from drug and alcohol treatment.  His GAF 
scores during this time period, with the exception of August 
2004, when the GAF score was estimated at 11 to 20, were in 
the range of 45 to 60.  

GAF scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score in the 
range of 41 to 50 represents serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job). 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for a 70 percent rating have been met.  It is the effect of 
the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for a 70 percent rating, that is, 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, and mood, that determines the rating. 

As for the effect of the Veteran's symptoms on work or family 
relations, the record shows that while the Veteran maintained 
a relationship with his sister, he did not relate to other 
family members.  He stated that he was married and divorced 
twice, the first for 5 years and the second time for 17.  He 
lived alone and was socially isolated from others.  In 2005, 
he reported increased contact with family, and expressed 
concerns regarding his relationship with his stepson.  The 
Veteran has been unemployed since 1989.  

As for the effect of the Veteran's symptoms on judgment, 
thinking, or mood, the Veteran was described as casually 
dressed.  His speech at times was slurred and low in tone, 
while at other times it was noted as clear, relevant, 
spontaneous and coherent.  The Veteran occasionally 
contradicted himself.  Judgment and insight were fair to 
poor.  Mood was depressed.  The Veteran's affect was 
described as slightly dysthymic and blunted.  He had limited 
to good eye contact.  The Veteran was alert and oriented.  He 
was engagble and polite.  Thought process was negative for 
looseness of association or flight of ideas.  The Veteran 
appeared logical and goal directed.  Memory was intact 

Based on the above finding, including GAF scores generally 
ranging from 45 to 60, and the Veteran's psychiatric 
treatment history, the Board finds that prior to February 27, 
2007, the criteria for a 70 percent rating, that is, 
occupational and social impairment with deficiencies in most 
areas such as family relations, judgment, thinking, and mood, 
had been met.

The evidence fails to show that the Veteran met the criteria 
for a 100 percent disability rating for the service-connected 
psychiatric disability during the rating period under 
consideration.  Although the Veteran has occupational and 
social impairment, on VA examination in February 2009, the 
Veteran reported a close relationship with his stepson and 
having a lady friend with whom he occasionally communicated.  
The examiner noted that while the Veteran's psychiatric 
symptoms interfered with his ability to work, these did not 
render the Veteran unemployable.  In absence of evidence of 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closest relatives, own occupation, or own name, the criteria 
for the next higher rating, 100 percent, have not been 
demonstrated during the rating period under consideration.  

Considering the criteria under Diagnostic Code 9411 and 
symptoms associated with the diagnosis of posttraumatic 
stress disorder in DSM- IV, but not listed in Diagnostic Code 
9411, the overall disability picture, based on the evidence 
of record, more nearly approximated the criteria for a 70 
percent rating, but not of 100 percent rating at any time 
during the period on appeal.  See Hart.  

The Veteran's claim for an increase was received on May 30, 
2003.  The only evidence of an increase in the prior year is 
the VA clinical record of May 28, 2003.  There was no 
assessment as to the severity of the psychiatric disability 
at that time, but the Veteran was scheduled for a follow-up 
with a doctor.  On that follow-up, in July 2003, the GAF 
score was 40.  That would be consistent with a 70 percent 
rating.  The Board finds that the July 2003 examination 
validates and provides supporting details for the complaints 
of May 28, 2003.  Thus, the Board assigns a 70 percent rating 
as of the date of the earliest evidence, May 28, 2003.  The 
Board notes that the GAF scores have subsequently varied.  
However, periods of improvement have never been sufficiently 
consistent to award less than 70 percent; nor has the 
condition worsened to such an extent as to warrant a rating 
in excess of 70 percent.  

Right Knee

The Veteran contends that his right knee disability due to a 
shell fragment wound has worsened.

The Veteran's service treatment records indicated that he had 
a shrapnel wound to the right knee, followed by surgery to 
remove the shrapnel, and a partial patellectomy. 

Clinical treatment records in February 2003, noted crepitus 
of the right knee.  On VA examination in August 2003, the 
Veteran complained of right knee swelling and giving out.  
The examiner noted that the Veteran wore a knee brace.  There 
was crepitus with no effusion.  Knee flexion was to 130 
degrees, extension was full and there was no instability.  
The Veteran reported that he was fired from his previous 
employment in 1989, due to right knee difficulties.  X-rays 
revealed no bony abnormality.  

VA treatment notes in July 2004, show that the Veteran 
complained of pain after accidentally twisting his right knee 
and falling out of bed 6 weeks earlier.  The Veteran treated 
the injury with medication and the use of a brace and 
crutches.  On examination, there was mild swelling of the 
knee.  In September 2005, it was noted that the Veteran had 
problems straightening the knee all the way out along with 
mild limitation of motion of the medial collateral ligaments.  
The ACL and posterior cruciate ligament were intact and there 
was no pedal edema.  

On VA examination in February 2009, the Veteran complained of 
constant moderate knee pain alleviated with medication.  The 
Veteran used crutches for ambulating.  He reported 
intermittent falling.  On examination, muscle strength was 5 
out of 5.  There was no evidence of inflammatory arthritis.  
Flexion was to 120 degrees and knee extension was normal.  
There was objective evidence of pain following repetitive 
motion with no additional limitations after repetitive 
motion.  There was no joint swelling, effusion, tenderness or 
laxity.  X-rays of the right knee revealed preserved joint 
spaces with no joint effusions, fracture, dislocation or 
significant degenerative changes.  There was osteopenia.  The 
examiner diagnosed right knee sprain.  

The service-connected right knee disability is currently 
rated 20 percent under Diagnostic Code 5257 for moderate 
instability.  Under Diagnostic Code 5257 the criteria for the 
next higher rating, 30 percent, are severe recurrent 
subluxation or lateral instability.

Other applicable Diagnostic Codes are Diagnostic Codes 5003, 
5260, and Diagnostic Code 5261.

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling and flexion limited to 30 degrees is 20 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling.

Separate ratings may be assigned for limitation of flexion 
and extension.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form 
of arthritis, painful motion is a factor to be considered.  
38 C.F.R. § 4.59.

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

In VAOPGCPREC 9-98 (1998), the VA General Counsel clarified 
that when a Veteran has a knee disability evaluated under 
Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.

The Veteran essentially complains of right knee pain, 
swelling and giving out of the knee, along with intermittent 
falling.  He uses a knee brace and ambulating assistive 
devices.   

On VA examination in August 2003, the examiner found no 
evidence of instability.  In September 2005, it was noted 
that the Veteran had problems straightening the knee all the 
way out along with mild limitation of motion of the medial 
collateral ligaments.  The anterior collateral ligament and 
posterior cruciate ligament were intact and there was no 
pedal edema.  On VA examination in February 2009, there was 
no joint swelling, effusion, tenderness or laxity.  As the 
evidence does not show severe recurrent subluxation or 
lateral instability, a 30 percent rating is not warranted 
under Diagnostic Code 5257.

As for range of motion of the right knee, the evidence shows 
that in August 2003, the Veteran's right knee flexion was to 
130 degrees, and in February 2009, it was to 120 degrees.  As 
flexion limited to 45 degrees was not shown, considering 
functional loss due to pain, weakness, excess fatigability, 
pain on movement, swelling, atrophy, or painful motion under 
38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating of 10 percent was 
not warranted under Diagnostic Code 5260.

As extension limited to 10 degrees was not shown, considering 
functional loss due to pain, weakness, excess fatigability, 
pain on movement, swelling, atrophy, or painful motion under 
38 C.F.R. §§ 4.40, 4.45, and 4.59, a rating of 10 percent was 
not warranted under Diagnostic Code 5260.

As neither flexion nor extension was limited to a compensable 
degree, and there is no X-ray evidence of degenerative 
changes of the right knee, a rating of 10 percent rating is 
not in order under Diagnostic Code 5003. 

As the criteria for a rating higher than 20 percent under 
Diagnostic Code 5257 and the criterion for a separate rating 
under either Diagnostic Codes 5260, 5261, or 5003 have not 
been demonstrated, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating in the first instance, the Board is 
not precluded from considering whether the case should be 
referred to the Director of VA's Compensation and Pension 
Service for consideration of the assignment of an 
extraschedular rating.  38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular rating is, therefore, adequate and referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here the rating criteria for the Veteran's psychiatric 
disability, to include PTSD, and the right knee disability, 
reasonably describe the Veteran's disability level and 
symptomatology.  The Board additionally notes that the 
Veteran has complained that the service-connected psychiatric 
disorder and the right knee disability  interfered with his 
ability to be gainfully employed.  

The effect on industrial capability is not in and of itself, 
of such significance as to warrant referral for consideration 
of a compensable evaluation on an extraschedular basis 
because that is considered in the schedular rating assigned.  
38 C.F.R. § 3.321(b); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Thun v. Peake, 22 Vet. App. 111 (2008).  And there is no 
evidence that the Veteran has any other symptom pertaining to 
the service-connected psychiatric disorder and the right knee 
disability that is not addressed in the rating criteria or 
those disabilities caused marked interference with employment 
or frequent hospitalization.  Therefore, the Board finds that 
the Veteran's disability picture is contemplated by the 
Rating Schedule, and the assigned schedular ratings are 
adequate.  Therefore, referral for consideration of an 
extraschedular rating is not necessary.  38 C.F.R.  
§ 3.321(b)(1).


ORDER

A rating of 70 percent for a psychiatric disorder, to include 
posttraumatic stress disorder, is granted, effective May 28, 
2003, subject to the law and regulations, governing the award 
of monetary benefits.  

A rating higher than 70 percent for a psychiatric disorder, 
to include posttraumatic stress disorder, is denied.  

A rating higher than 20 percent for a shell fragment wound of 
the right knee is denied.  



____________________________________________
CLIFFORD R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


